Citation Nr: 0735904	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to a TDIU.

The case was remanded to the RO by the Board in August 2006 
and April 2007 for additional development and adjudicative 
action.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's sole service-connected disability of 
bilateral hearing loss is rated as 80 percent disabling.

2.  The veteran's service-connected bilateral hearing loss 
does not preclude him from engaging in all types of 
substantially gainful employment, consistent with his 
education and employment background.  

3.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected hearing 
loss disability.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating on the 
basis of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341(a), 
and Part 4, § 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for TDIU and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the pre-adjudication letter did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, the veteran was 
provided notice on effective dates and disability ratings in 
a post-adjudication letter dated in August 2006.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his TDIU claim.  
The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the veterans 
employability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  TDIU

The veteran seeks a TDIU, asserting that his service-
connected bilateral hearing loss renders him unable to obtain 
or maintain substantially gainful employment.  

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  
A claim for a TDIU is based on an acknowledgment that even 
though a rating less than 100 percent under the rating 
schedule may be correct, objectively, there are subjective 
factors that may permit assigning a 100 percent rating to a 
particular veteran under particular facts, notwithstanding 
the putative correctness of the objective rating.  Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  Therefore, a 
determination of the veteran's entitlement to TDIU is 
considered in the context of the individual veteran's 
capabilities regardless of whether an average person would be 
rendered unemployable under the same circumstances.

In determining whether a veteran is unemployable, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  For a veteran to prevail on 
a total rating claim, the record must reflect some factor 
which takes the claimant's case outside the norm of such 
veteran.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); 38 C.F.R. §§ 4.1, 4.15 (1997).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  

Controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  The term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. 
Reg. 2317 (1992); See also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The veteran's sole service-connected disability is bilateral 
hearing loss, evaluated as 80 percent.  That is, the veteran 
has one service-connected disability that is rated at least 
60 percent disabling, so the percentage requirements for 
unemployability are met.  That alone, however, is not enough 
to establish unemployability.  There remains the question of 
whether the veteran is unemployable (i.e. unable to follow a 
substantially gainful occupation) as a result of his service-
connected disability.  

At VA examinations in August 2003, December 2003, and 
February 2005, the veteran was diagnosed with severe to 
profound bilateral hearing loss.  

At the September 2006 VA examination, the veteran reported 
that he was retired and had no plans to return to work.  The 
examiner indicated that the veteran's test results could not 
be reported because of poor reliability.  As such, the 
examiner explained that no opinion could be rendered as to 
the veteran's employability.  

At VA examination in May 2007, pure tone results were again 
obtained with poor reliability.  SRT's were significantly 
better than pure tones.  The veteran was re-instructed 
several times throughout testing, but inconsistent and 
unreliable results were obtained.  Talk over was set at 60 
dBHL and the veteran was able to understand and follow 
instructions with ease.  The evaluation was discontinued due 
to the inconsistent results.  The examiner opined that it was 
not likely that the degree of the veteran's hearing 
impairment would impinge on the veteran's ability to obtain 
and maintain substantial employment for the following 
reasons: (1) The veteran was able to understand one on one 
conversation in a quiet environment; (2) the veteran 
responded appropriately to questions asked with back facing 
speaker without the use of hearing aids; (3) true thresholds 
were not determined, although the veteran's degree of hearing 
loss was not substantial enough to affect his ability to 
communicate; and (4) Services are provided to obtain and 
maintain substantial employment to those with hearing loss 
far greater than that demonstrated by the veteran.  

There is no medical opinion to the contrary.  

The veteran's hearing was re-examined in July 2007.  Accurate 
results were obtained, and the diagnosis was severe bilateral 
hearing loss.  No opinion was offered on the veteran's 
employability.  

In sum, the preponderance of the medical evidence in this 
case does not support a finding of unemployability.  Although 
the veteran asserts that his hearing loss is severe enough to 
warrant unemployability, he has provided only lay evidence of 
significant hearing difficulty to support his assertion.  
There is no doubt that the veteran has a very serious hearing 
impairment, as evidenced by the assignment of an 80 percent 
rating for the service-connected hearing loss.  Nevertheless, 
the examiner in May 2007 specifically noted that services 
were provided to aid with obtaining and maintaining 
employment for persons with hearing loss more severe than 
that demonstrated by the veteran.  Although the veteran's 
hearing impairment may limit the veteran's employment 
opportunities, there is no evidence that the veteran is 
incapable of obtaining or maintaining all types of employment 
as a result of his service-connected hearing loss.  

As the preponderance of the evidence is against the claim of 
entitlement to a TDIU, there is no doubt to be resolved; and 
entitlement to a TDIU is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected hearing loss disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the veteran has significant impairment of hearing 
which would likely result in certain work restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

Entitlement to a TDIU is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


